UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.4)* Groupon, Inc. (Name of Issuer) Class A Common Stock, $.0001 par value per share (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 399473107 13G Page2of 20 1 NAMES OF REPORTING PERSONS New Enterprise Associates 12, Limited Partnership 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 43,984,956 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 43,984,956 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 43,984,956 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 399473107 13G Page3 of 20 1 NAMES OF REPORTING PERSONS NEA Partners 12, Limited Partnership 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 43,984,956 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 43,984,956 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 43,984,956 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 399473107 13G Page4 of 20 1 NAMES OF REPORTING PERSONS NEA 12 GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 43,984,956 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 43,984,956 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 43,984,956 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No. 399473107 13G Page5 of 20 1 NAMES OF REPORTING PERSONS M. James Barrett 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 11,836 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 44,006,336 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 11,836 shares WITH 8 SHARED DISPOSITIVE POWER 44,006,336 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 44,018,172 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 399473107 13G Page6 of 20 1 NAMES OF REPORTING PERSONS Peter J. Barris 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 123,377 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 44,006,336 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 123,377 shares WITH 8 SHARED DISPOSITIVE POWER 44,006,336 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 44,129,713 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 399473107 13G Page7 of 20 1 NAMES OF REPORTING PERSONS Forest Baskett 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 44,006,336 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 44,006,336 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 44,006,336 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 399473107 13G Page8 of 20 1 NAMES OF REPORTING PERSONS Ryan D. Drant 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 43,984,956 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 43,984,956 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 43,984,956 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 399473107 13G Page9 of 20 1 NAMES OF REPORTING PERSONS Patrick J. Kerins 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 9,420 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 43,984,956 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 9,420 shares WITH 8 SHARED DISPOSITIVE POWER 43,984,956 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 43,994,376 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 399473107 13G Page10 of 20 1 NAMES OF REPORTING PERSONS Krishna S. Kolluri 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 43,984,956 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 43,984,956 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 43,984,956 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 399473107 13G Page11 of 20 1 NAMES OF REPORTING PERSONS Scott D. Sandell 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 44,006,336 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 44,006,336 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 44,006,336 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 399473107 13G Page12 of 20 Item 1(a). Name of Issuer: Groupon, Inc. (the “Issuer”). Item 1(b). Address of Issuer’s Principal Executive Offices: 600 West Chicago Avenue, Suite 620, Chicago, IL 60654. Item 2(a). Names of Persons Filing: New Enterprise Associates 12, Limited Partnership (“NEA 12”); NEA Partners 12, Limited Partnership (“NEA Partners 12”), which is the sole general partner of NEA 12; NEA 12 GP, LLC (“NEA 12 GP”), which is the sole general partner of NEA Partners 12; and M. James Barrett (“Barrett”), Peter J. Barris (“Barris”), Forest Baskett (“Baskett”), Ryan D. Drant (“Drant”), Patrick J. Kerins (“Kerins”), Krishna S. Kolluri (“Kolluri”) and Scott D. Sandell (“Sandell”) (collectively, the “Managers”).The Managers are the individual managers of NEA 12 GP.The persons named in this paragraph are sometimes referred to herein as a “Reporting Person” and collectively as the “Reporting Persons.” Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of NEA 12, NEA Partners 12 and NEA 12 GP is New Enterprise Associates, 1954 Greenspring Drive, Suite 600, Timonium, MD 21093.The address of the principal business office of Baskett, Kolluri and Sandell is New Enterprise Associates, 2855 Sand Hill Road, Menlo Park, California 94025.The address of the principal business office of Barrett, Barris, Drant and Kerins is New Enterprise Associates, 5425 Wisconsin Avenue, Suite 800, Chevy Chase, MD 20815. Item 2(c). Citizenship: Each of NEA 12 and NEA Partners 12 is a limited partnership organized under the laws of the State of Delaware.NEA 12 GP is a limited liability company organized under the laws of the State of Delaware.Each of the Managers is a United States citizen. Item 2(d). Title of Class of Securities: Class A Common Stock, $.0001 par value (“Common Stock”). Item 2(e). CUSIP Number: Item3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. CUSIP No. 399473107 13G Page13 of 20 Item 4. Ownership. (a) Amount beneficially owned: NEA 12 is the record owner of 43,984,956 shares of Common Stock as of December 31, 2014 (the “Shares”).As the sole general partner of NEA 12, NEA Partners12 may be deemed to own beneficially the Shares.As the general partner of NEA Partners12, NEA 12 GP likewise may be deemed to own beneficially the Shares.As the individual Managers of NEA 12 GP, each of the Managers also may be deemed to own beneficially the Shares. As of December 31, 2014, Barrett is the record owner of 5,918 shares of Common Stock (the “Barrett Shares”) and the Barrett 2006 Family Trust (the “Barrett Trust”) is the record owner of 5,918 shares of Common Stock (the “Barrett Trust Shares”).As an affiliate of the Barrett Trust, Barrett may be deemed to own beneficially the Barrett Trust Shares in addition to the Barrett Shares and the Shares. As of December 31, 2014, Barris is the record owner of 56,276 Deferred Stock Units of the Issuer (the “Barris Deferred Shares”), which represent the right to receive an equal number shares of Common Stock upon the termination of Barris’s service as a Director of the Issuer.Barris is also the record owner of 42,043 shares of Common Stock (the “Barris Shares”), PJ Barris, LLC is the record owner of 19,176 shares of Common Stock (the “PJ Barris Shares”) and PDB, LLC is the record owner of 5,882 shares of Common Stock (the “PDB Shares”). As a member of PJ Barris, LLC and the investment advisor of PDB, LLC, Barris may be deemed to own beneficially the PJ Barris Shares and the PDB Shares in addition to the Barris Deferred Shares, the Barris Shares and the Shares. As of December 31, 2014, Kerins is the record owner of 9,420 shares of Common Stock in addition to the Shares (the “Kerins Shares”).Accordingly, Kerins may be deemed to own beneficially the Kerins Shares in addition to the Shares. Finally, New Enterprise Associates, LLC (“NEA LLC”) is the record owner of 21,380 shares of Common Stock (the “NEA LLC Shares”).As members of NEA LLC’s board of directors, each of Barrett, Barris, Baskett and Sandell may also be deemed to beneficially own the NEA LLC Shares. (b) Percent of Class:See Line 11 of cover sheets.The percentages set forth on the cover sheets for each Reporting Person other than Barris are calculated based on 668,957,164 shares of Common Stock (the “10-Q Shares”) reported by the Issuer to be outstanding as of October 28, 2014 on Form 10-Q as filed with the Securities and Exchange Commission on October 31, 2014.The percentage set forth on the cover sheet for Barris is calculated based on 669,013,440 shares of Common Stock, which includes the Barris Deferred Shares and the 10-Q Shares. CUSIP No. 399473107 13G Page 14 of 20 (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:See Line 5 of cover sheets. (ii) shared power to vote or to direct the vote:See Line 6 of cover sheets. (iii) sole power to dispose or to direct the disposition of:See Line 7 of cover sheets. (iv) shared power to dispose or to direct the disposition of: See Line 8 of cover sheets. Each Reporting Person disclaims beneficial ownership of such shares of Common Stock except for the shares, if any, such Reporting Person holds of record. Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not applicable. Item8. Identification and Classification of Members of the Group. Not applicable.The Reporting Persons expressly disclaim membership in a “group” as used in Rule13d-5(b). Item9. Notice of Dissolution of Group. Not applicable. Item10. Certification. Not applicable.This Schedule13G is not filed pursuant to Rule 13d-1(b) or Rule 13d-1(c). Material to be Filed as Exhibits. Exhibit 1 – Agreement regarding filing of joint Schedule 13G. Exhibit 2 – Power of Attorney regarding filings under the Securities Exchange Act of 1934, as amended. CUSIP No. 399473107 13G Page15 of 20 SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:February 11, 2015 NEW ENTERPRISE ASSOCIATES 12, LIMITED PARTNERSHIP By: NEA PARTNERS 12, LIMITED PARTNERSHIP General Partner By: NEA 12 GP, LLC General Partner By:* Peter J. Barris Manager NEA PARTNERS 12, LIMITED PARTNERSHIP By: NEA 12 GP, LLC General Partner By:* Peter J. Barris Manager NEA 12 GP, LLC By:* Peter J. Barris Manager * M. James Barrett * Peter J. Barris * Forest Baskett * Ryan D. Drant CUSIP No. 399473107 13G Page16 of 20 * Patrick J. Kerins * KrishnaS. Kolluri * Scott D. Sandell */s/Louis S. Citron Louis S. Citron As attorney-in-fact This Amendment No. 4 to Schedule13G was executed by Louis S. Citron on behalf of the individuals listed above pursuant to a Power of Attorney a copy of which is attached as Exhibit2. CUSIP No. 399473107 13G Page17 of 20 EXHIBIT 1 AGREEMENT Pursuant to Rule13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by Schedule13G need be filed with respect to the ownership by each of the undersigned of shares of stock of Groupon, Inc. EXECUTED this 11th day of February, 2015 NEW ENTERPRISE ASSOCIATES 12, LIMITED PARTNERSHIP By: NEA PARTNERS 12, LIMITED PARTNERSHIP General Partner By: NEA 12 GP, LLC General Partner By:* Peter J. Barris Manager NEA PARTNERS 12, LIMITED PARTNERSHIP By: NEA 12 GP, LLC General Partner By:* Peter J. Barris Manager NEA 12 GP, LLC By:* Peter J. Barris Manager * M. James Barrett * Peter J. Barris * Forest Baskett CUSIP No. 399473107 13G Page18 of 20 * Ryan D. Drant * Patrick J. Kerins * KrishnaS. Kolluri * Scott D. Sandell */s/ Louis S. Citron Louis S. Citron As attorney-in-fact This Agreement relating to Schedule13G was executed by Louis S. Citron on behalf of the individuals listed above pursuant to a Power of Attorney a copy of which is attached hereto as Exhibit2. CUSIP No. 399473107 13G Page19 of 20 EXHIBIT 2 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned hereby constitutes and appoints Louis S. Citron, Timothy Schaller, Sasha Keough and Stephanie Brecher, and each of them, with full power to act without the others, his or her true and lawful attorney-in-fact, with full power of substitution, to sign any and all instruments, certificates and documents that may be necessary, desirable or appropriate to be executed on behalf of himself as an individual or in his or her capacity as a direct or indirect general partner, director, officer or manager of any partnership, corporation or limited liability company, pursuant to section13 or 16 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any and all regulations promulgated thereunder, and to file the same, with all exhibits thereto, and any other documents in connection therewith, with the Securities and Exchange Commission, and with any other entity when and if such is mandated by the Exchange Act or by the Financial Industry Regulatory Authority, granting unto said attorney-in-fact full power and authority to do and perform each and every act and thing necessary, desirable or appropriate, fully to all intents and purposes as he or she might or could do in person, thereby ratifying and confirming all that said attorney-in-fact, or his or her substitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 1st day of August, 2013. /s/ M. James Barrett M. James Barrett /s/ Peter J. Barris Peter J. Barris /s/ Forest Baskett Forest Baskett /s/ Rohini Chakravarthy Rohini Chakravarthy /s/ Patrick Chung Patrick Chung /s/ Ryan Drant Ryan Drant /s/ Anthony A. Florence Anthony A. Florence /s/ Robert Garland Robert Garland /s/ Paul Hsiao Paul Hsiao /s/ Patrick J. Kerins Patrick J. Kerins CUSIP No. 399473107 13G Page 20 of 20 /s/ Suzanne King Suzanne King /s/ Krishna S. Kolluri Krishna S. Kolluri /s/ C. Richard Kramlich C. Richard Kramlich /s/ Edward Mathers Edward Mathers /s/ David M. Mott David M. Mott /s/ John M. Nehra John M. Nehra /s/ Charles W. Newhall III Charles W. Newhall III /s/ Jason R. Nunn Jason R. Nunn /s/ Jon Sakoda Jon Sakoda /s/ Scott D. Sandell Scott D. Sandell /s/ Peter W. Sonsini Peter W. Sonsini /s/ A. Brooke Seawell A. Brooke Seawell /s/ Ravi Viswanathan Ravi Viswanathan /s/ Paul E. Walker Paul E. Walker /s/ Harry Weller Harry Weller
